Supreme Court of Florida
                                 _____________

                                  No. SC16-168
                                 _____________


      IN RE: AMENDMENTS TO THE FLORIDA PROBATE RULES.

                               [September 1, 2016]

PER CURIAM.

      We have for consideration the regular-cycle report of proposed amendments

to the Florida Probate Rules (Rules), filed by the Florida Probate Rules Committee

(Committee). See Fla. R. Jud. Admin 2.140(b). We have jurisdiction. See art. V,

§ 2(a), Fla. Const.

                                BACKGROUND

      The Committee proposes amendments to rules: 5.040 (Notice); 5.041

(Service of Pleadings and Documents); 5.042 (Time); 5.080 (Discovery and

Subpoena); 5.345 (Accountings Other Than Personal Representatives’ Final

Accountings); 5.346 (Fiduciary Accounting); 5.550 (Petition to Determine

Incapacity); 5.560 (Petition for Appointment of Guardian of an Incapacitated

Person); 5.620 (Inventory); 5.690 (Initial Guardianship Report); and 5.696 (Annual
Accounting). The Board of Governors of The Florida Bar unanimously approved

these proposals.

      The Committee published its proposed amendments in The Florida Bar

News before submitting them to the Court. It received one comment but ultimately

concluded that no additional amendments were necessary. After the Committee’s

report was filed, the Court published the amendments for comment. We received

one comment from Mr. Franklin Burr. The Committee filed a response to the

comment, recommending no changes to its rules proposals.

      We have fully considered the Committee’s proposed amendments, the

comment, and the Committee’s response. As discussed in this opinion, we adopt

the amendments as proposed, with two exceptions: we have revised the

Committee’s proposals to amend rules 5.550 (Petition to Determine Incapacity)

and 5.560 (Petition for Appointment of Guardian of an Incapacitated Person). We

discuss the more significant amendments to the Probate Rules below.

                                AMENDMENTS

      We first amend rule 5.040 (Notice), as proposed by the Committee, to add a

new subdivision (e) (In the Manner Provided for Service of Formal Notice). This

subdivision provides that if a document is served in the manner provided for

service of formal notice, service will be deemed complete when the document is




                                       -2-
received and proof of service shall be made in the manner set forth in rule

5.040(a)(4).

      We next amend rule 5.042(d) (Time; Additional Time after Service by Mail

or E-mail), as proposed by the Committee, to clarify that Rule of Judicial

Administration 2.514(b) (Computing and Extending Time; Additional Time after

Service by Mail or E-Mail) shall apply to the computation of time after service in

proceedings under these Probate Rules, except for those documents served by

formal notice or in the manner provided for service of formal notice.

      Rule 5.080, now titled “Discovery, Subpoena, and Taking Testimony,” is

amended in subdivision (a) (Adoption of Civil Rules) to authorize applying Rule of

Civil Procedure 1.451 (Taking Testimony) in all probate and guardianship

proceedings.

      Rule 5.346 (Fiduciary Accounting) is amended, as recommended by the

Committee, to clarify that the rule does not apply to guardian accountings.

Guardian accountings are addressed separately in rule 5.696 (now titled “Guardian

Accounting”).

      We amend rules 5.550(a) (Petition to Determine Incapacity; Contents) and

5.560(a) (Petition for Appointment of Guardian of an Incapacitated Person;

Contents) to require that a petition to determine incapacity or a petition seeking

appointment of a guardian for an incapacitated person must state whether there are


                                        -3-
possible alternatives to guardianship known to the petitioner. In his comment, Mr.

Franklin Burr argues in part that these rules should require the petitioning party to

identify any known surrogates, in addition to trust agreements, powers of attorney,

or advance directives. We agree, and we have revised the Committee’s proposal to

include a surrogate in the list of possible alternatives to guardianship.

      Finally, we amend rule 5.696, now titled “Guardian Accounting,” addressing

the requirements for guardian accountings required under chapter 744, Florida

Statutes (other than simplified accountings permitted in section 744.3679). As

amended, subdivision (b) (Contents) now provides that a guardian accounting must

include the following items: (1) a statement of the starting balance for all assets on

hand at the beginning of the accounting period (or, if none, the value of assets on

the inventory); (2) a full account of all receipts and disbursements of the ward’s

property over which the guardian has control since the last accounting (or from the

issuance of the letters of guardianship); (3) a schedule of the assets at the end of

the accounting period; and (4) in the case of an annual accounting, a copy of the

annual or year-end statement for all of the ward’s cash accounts. Subdivision (c)

(Accounting Standards) of rule 5.696 outlines the standards that should be used in

guardian accountings for transactions occurring on or after January 1, 2017.

Subdivision (c)(1) provides that accountings shall be stated in a manner that is

understandable to persons unfamiliar with practices and terminology that are


                                         -4-
unique to the administration of guardianships. Subdivision (c)(2) requires that the

accounting begin with a concise summary of its purpose and content. Subdivision

(c)(3) states that the accounting must contain sufficient information disclosing all

significant transactions during the accounting period. Subdivision (c)(4) provides

that the accounting shall contain two values in the schedule of assets: the asset

acquisition value or carrying value, and the estimated current value. And

subdivision (c)(5) states that gains and losses must be shown separately in the same

schedule. Also in rule 5.696, we add new subdivision (d) (Accounting Format),

which indicates that a model format for a guardian accounting is included in

Appendix A; new subdivision (e) (Verification), requiring that all accountings shall

be verified by the guardian; and a new committee note. In addition to the rule, we

adopt Appendix A, which is accompanied by a summary form and Schedule A

(Receipts), Schedule B (Disbursements), Schedule C (Capital Transactions and

Adjustments), and Schedule D (Assets on Hand at Close of Accounting Period),

and Appendix B outlining “Guardian Accounting Principles.”

                                  CONCLUSION

      Accordingly, we amend the Florida Probate Rules as reflected in the

appendix to this opinion. New language is indicated by underscoring, and

deletions are indicated by struck-through type. The committee notes are offered




                                         -5-
for explanation only and are not adopted as an official part of the rules. The

amendments shall become effective January 1, 2017, at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and PERRY,
JJ., concur.
CANADY, J., concurs in part and dissents in part with an opinion.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

CANADY, J., concurring in part and dissenting in part.

      I concur with the rule changes adopted by the majority, except that I would

not adopt the amendments to rule 5.696, which contain reporting requirements that

go beyond those contained in section 744.3678, Florida Statutes, the governing

substantive law.

Original Proceeding – The Florida Probate Rules Committee

Michael Travis Hayes, Co-Chair, Florida Probate Rules Committee, Lile & Hayes,
PLLC, Naples, Florida; Jon Scuderi, Co-Chair, Florida Probate Rules Committee,
Goldman Felcoski & Stone, P.A., Naples, Florida; Matthew Henry Triggs, Past
Chair, Florida Probate Rules Committee, Boca Raton, Florida; and John F.
Harkness, Jr., Executive Director, and Heather Savage Telfer, Bar Staff Liaison,
The Florida Bar, Tallahassee, Florida,

      for Petitioner

Dr. Sam Sugar, Hollywood, Florida; and Franklin Jack Burr, II, Clearwater,
Florida,

      Responding with Comments




                                        -6-
                                    APPENDIX


RULE 5.040.        NOTICE

      (a)    Formal Notice.

             (1) – (3)    [No Change]

             (4) Service of formal notice pursuant to subdivision (a)(3)(A) shall
be complete on receipt of the notice. Proof of service shall be by verified
statement of the person giving the notice; and there shall be attached to the verified
statement the signed receipt or other evidence satisfactory to the court that delivery
was made to the addressee or the addressee’s agent.

             (5)   [No Change]

      (b) – (d)    [No Change]

       (e) In the Manner Provided for Service of Formal Notice. If a
document is served in the manner provided for service of formal notice, service is
completed on receipt of the document, and proof of service shall be in the manner
set forth in subdivision (a)(4).

                                 Committee Notes

      [No Change]
      Rule History
      1975-2012 Revisions:       [No Change]
      2016 Revision: Subdivision (e) created to specify when service in the
manner provided for service of formal notice is completed. Committee notes
revised.
      Statutory References
      [No Change]
      Rule References
      [No Change]

                                         -7-
RULE 5.041.        SERVICE OF PLEADINGS AND DOCUMENTS

      [No Change]

                                Committee Notes

       Derived from Florida Rule of Civil Procedure 1.080. Regulates the service
of pleadings and papersdocuments in proceedings on petitions or motions for
determination of rights. It is not applicable to every pleading and paperdocument
served or filed in the administration of a guardianship or decedent’s estate.
      Rule History
      1984-2012 Revisions:      [No Change]
      2016 Revision: Committee notes revised.
      Statutory References
      ch. 39, Fla. Stat. Proceedings relating to children.
      ch. 48, Fla. Stat. Process and service of process.
      ch. 61, Fla. Stat. Dissolution of marriage; support; time-sharing.
      ch. 63, Fla. Stat. Adoption.
      § 393.12, Fla. Stat. Capacity; appointment of guardian advocate.
      § 731.201, Fla. Stat. General definitions.
      § 731.301, Fla. Stat. Notice.
      § 733.212, Fla. Stat. Notice of administration; filing of objections.
      § 733.2123, Fla. Stat. Adjudication before issuance of letters.
      § 733.705(2), (4), Fla. Stat. Payment of and objection to claims.
      ch. 743, Fla. Stat. Disability of nonage of minors removed.
      § 744.3085, Fla. Stat. Guardian advocates.
      § 744.3201, Fla. Stat. Petition to determine incapacity.
      § 744.331, Fla. Stat. Procedures to determine incapacity.
      § 744.3371, Fla. Stat. Notice of petition for appointment of guardian and
hearing.
      § 744.447, Fla. Stat. Petition for authorization to act.
      ch. 751, Fla. Stat. Temporary custody of minor children by extended family.
      Rule References
      Fla. Prob. R. 5.020 Pleadings; verification; motions.


                                       -8-
       Fla. Prob. R. 5.025 Adversary proceedings.
       Fla. Prob. R. 5.030 Attorneys.
       Fla. Prob. R. 5.040 Notice.
       Fla. Prob. R. 5.042 Time.
       Fla. Prob. R. 5.150(c) Order requiring accounting.
       Fla. Prob. R. 5.180 Waiver and consent.
       Fla. Prob. R. 5.240(a) Notice of administration.
       Fla. Prob. R. 5.340(d) Inventory.
       Fla. Prob. R. 5.550 Petition to determine incapacity.
       Fla. Prob. R. 5.560 Petition for appointment of guardian of an incapacitated
person.
       Fla. Prob. R. 5.649 Guardian advocate.
       Fla. Prob. R. 5.681 Restoration of rights of person with developmental
disability.
       Fla. R. Civ. P. 1.080 Service of pleadings and papersdocuments.
       Fla. R. Jud. Admin. 2.505 Attorneys.
       Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.


RULE 5.042.        TIME

      (a)    [No Change]

      (b) Enlargement. When an act is required or allowed to be done at or
within a specified time by these rules, by order of court, or by notice given
thereunder, for cause shown the court at any time in its discretion

             (1) with or without notice, may order the period enlarged if request
therefor is made before the expiration of the period originally prescribed or as
extended by a previous order,; or

             (2) on motion made and notice, after the expiration of the specified
period, may permit the act to be done when failure to act was the result of
excusable neglect. The court under this rule may not extend the time for serving a
motion for rehearing or to enlarge any period of time governed by the Florida
Rules of Appellate Procedure.

      (c)    [No Change]

      (d) Additional Time after Service by Mail or E-mail. Except when
serving formal notice, or when serving a motion, pleading, or other document in

                                        -9-
the manner provided for service of formal notice, Florida Rule of Judicial
Administration 2.514(b) shall apply to the computation of time following service,
except for documents served by formal notice or in the manner provided for
service of formal notice.

                                Committee Notes

      [No Change]
      Rule History
      1984-2012 Revisions:     [No Change]
      2016 Revision: Subdivision (d) revised to clarify that Florida Rule of
Judicial Administration 2.514(b) does not apply if a document is served by formal
notice or in the manner provided for service of formal notice. Committee notes
revised.
      Statutory References
      [No Change]
      Rule References
      [No Change]


RULE 5.080.        DISCOVERY, AND SUBPOENA, AND TAKING
                   TESTIMONY

      (a) Adoption of Civil Rules. The following Florida Rules of Civil
Procedure shall apply in all probate and guardianship proceedings:

            (1) – (14)   [No Change]

            (15) Rule 1.451, taking testimony.

      (b) – (c)    [No Change]

                                Committee Notes

      [No Change]
      Rule History


                                       - 10 -
      1975-2007 Revisions:     [No Change]
      2016 Revision: Florida Rule of Civil Procedure 1.451 has been added to
subdivision (a). Committee notes revised.
      Statutory References
      [No Change]
      Rule References
      [No Change]


RULE 5.345.       ACCOUNTINGS OTHER THAN PERSONAL
                  REPRESENTATIVES’ FINAL ACCOUNTINGS

      (a) – (e)   [No Change]

       (f)   Substantiating PapersDocuments. On reasonable written request,
the fiduciary shall permit an interested person to examine papersdocuments
substantiating items in any accounting to which this rule applies.

      (g) – (h)   [No Change]

                                Committee Notes
      [No Change]
      Rule History
      1977-2005 Revisions:     [No Change]
      2016 Revision: Subdivision (f) revised to substitute “documents” for
“papers.”
      Statutory References
      [No Change]
      Rule References
      [No Change]




                                      - 11 -
RULE 5.346.        FIDUCIARY ACCOUNTING

       (a) Contents. A fiduciary accounting, other than a guardian accounting,
shall include:

            (1) all cash and property transactions since the date of the last
accounting or, if none, from the commencement of administration, and

            (2)    a schedule of assets at the end of the accounting period.

      (b) – (d)    [No Change]

                                Committee Notes

      [No Change]
      Rule History
      1988-2010 Revisions:      [No Change]
      2016 Revision: Subdivision (a) amended to clarify that this rule does not
apply to guardian accounting. Committee notes revised.
      Statutory References
      [No Change]
      Rule References
      [No Change]




                                       - 12 -
                                            APPENDIX A

          IN THE CIRCUIT COURT FOR                                COUNTY, FLORIDA

IN RE: ESTATE OF                                       PROBATE DIVISION

                                                       File Number
               Deceased.                               Division


                           ACCOUNTING OF PERSONAL REPRESENTATIVE(S)

From:                                   ,      , Through:                             ,

        The purpose of this accounting is to acquaint all interested persons with the transactions
that have occurred during the period covered by the accounting and the assets that remain on
hand. It consists of a SUMMARY sheet and Schedule A showing all Receipts, Schedule B
showing all Disbursements, Schedule C showing all Distributions, Schedule D showing all
Capital Transactions and Adjustments (the effect of which are also reflected in other schedules,
if appropriate), and Schedule E showing assets on hand at the end of the accounting period.

       It is important that this accounting be carefully examined. Requests for additional
information and any questions should be addressed to the personal representative(s) or the
attorneys for the personal representative(s), the names and addresses of whom are set forth
below.

         Under penalties of perjury, the undersigned personal representative(s) declare(s) that I
(we) have read and examined this accounting and that the facts and figures set forth in the
Summary and the attached Schedules are true, to the best of my (our) knowledge and belief, and
that it is a complete report of all cash and property transactions and of all receipts and
disbursements by me (us) as personal representative(s) of the estate of
                                 deceased, from                ,       through
         ,              .

        Signed on                     , ______.

Attorney for Personal Representative:                  Personal Representative:


               Attorney
                                                                             Name

Florida Bar No.




                                              - 13 -
             (address)                           (address)
Telephone:                        [Print or Type Names Under All
                                  Signature Lines]




                         - 14 -
         IN THE CIRCUIT COURT FOR                                  COUNTY, FLORIDA

IN RE: ESTATE OF                                        PROBATE DIVISION
                                                        File Number

        Deceased.                                       Division



                              ACCOUNTING OF PERSONAL REPRESENTATIVE(S)


From:                           ,       , Through:                              ,



                                         SUMMARY


                                                        Income      Principal   Totals

I.      Starting Balance
          Assets per Inventory or on Hand at
          Close of Last Accounting Period

II.     Receipts
         Schedule A:

III.    Disbursements
         Schedule B:

IV.     Distributions
         Schedule C:

V.      Capital Transactions and Adjustments
         Schedule D: Net Gain or (Loss)                            $

VI.     Assets on Hand at Close of Accounting
        Period
         Schedule E: Cash and Other Assets




NOTE: Refer to Fla. Prob. R. 5.330(b), 5.345, 5.346, and 5.400.




                                               - 15 -
      Also see Fiduciary Accountings, Chapter 12 of Practice Under Florida Probate Code (Fla.
Bar CLE).

       Entries on Summary are to be taken from totals on Schedules A, B, C, D and E.

       The Summary and Schedules A, B, C, D and E are to constitute the full accounting.
Every transaction occurring during the accounting period should be reflected on the Schedules.

       All purchases and sales, all adjustments to the inventory or carrying value of any asset,
and any other changes in the assets (such as stock splits) should be described on Schedule D.

       The amount in the “Total” column for Item VI must agree with the total inventory or
adjusted carrying value of all assets on hand at the close of the accounting period on Schedule E.




                                              - 16 -
                             ACCOUNTING OF PERSONAL REPRESENTATIVE,

ESTATE OF



From:                           ,       , Through:                                                   ,




SCHEDULE A                            Receipts




        Date           Brief Description of Items             Income                 Principal




NOTE: Schedule A should reflect only those items received during administration that are not
shown on the inventory. Classification of items as income or principal is to be in accordance
with the provisions of the Florida Principal and Income Act, Chapter 738, Florida Statutes.

        Entries involving the sale of assets or other adjustments to the carrying values of assets
are to be shown on Schedule D, and not on Schedule A.




                                               - 17 -
                                  ACCOUNTING OF PERSONAL REPRESENTATIVE,

ESTATE OF


From:                         ,       , Through:                                                    ,




SCHEDULE B                                                   Disbursements




        Date           Brief Description of Items            Income                 Principal




NOTE: Schedule B should reflect only those items paid out during the accounting period.
Classification of disbursements as income or principal is to be in accordance with the provisions
of the Florida Principal and Income Act, Chapter 738, Florida Statutes.

        Entries involving the purchase of assets or adjustments to the carrying values of assets are
to be shown on Schedule D, and not on Schedule B.




                                              - 18 -
                                ACCOUNTING OF PERSONAL REPRESENTATIVE,

ESTATE OF


From:                           ,       , Through:                                                ,




SCHEDULE C                                                   Distributions




        Date          Brief Description of Items             Income                 Principal




NOTE: Schedule C should reflect only those items or amounts distributed to beneficiaries
during the accounting period. Assets distributed should be shown at their inventory or adjusted
carrying values. Classification of distributions as income or principal is to be in accordance with
the provisions of the Florida Principal and Income Act, Chapter 738, Florida Statutes.

      Entries involving adjustments to the carrying values of assets are to be shown on
Schedule D, and not on Schedule C.




                                              - 19 -
                                ACCOUNTING OF PERSONAL REPRESENTATIVE,

ESTATE OF


From:                           ,       , Through:                                                  ,




SCHEDULE D                                            Capital Transactions and Adjustments


(Does not include distributions. Distributions are shown on Schedule C.)



        Date   Brief Description of Transactions             Net Gain             Net Loss




                      TOTAL NET GAINS AND LOSSES


                      NET GAIN OR (LOSS)




NOTE: Schedule D should reflect all purchases and sales of assets and any adjustments to the
carrying values of any assets.

        Entries reflecting sales should show the inventory or adjusted carrying values, the costs
and expenses of the sale, and the net proceeds received. The net gain or loss should be extended
in the appropriate column on the right side of Schedule D.

        Entries reflecting purchases should reflect the purchase price, any expenses of purchase
or other adjustments to the purchase price, and the total amount paid. Presumably no gain or loss
would be shown for purchases.


                                             - 20 -
         Entries reflecting adjustments in capital assets should explain the change (such as a stock
split) and the net gain or loss should be shown in the appropriate column on the right side of
Schedule D.

       The NET gain or loss should be entered in the Principal column of the Summary.




                                               - 21 -
                                 ACCOUNTING OF PERSONAL REPRESENTATIVE,

ESTATE OF


From:                             ,       , Through:                                            ,




SCHEDULE E                            Assets on Hand at Close of Accounting Period


(Indicate where held and legal description, certificate numbers, or other identification.)



                                                              Estimated              Carrying
                                                              Current Value          Value



ASSETS OTHER THAN CASH:




                       OTHER ASSETS TOTAL


CASH:




                                               - 22 -
                      CASH TOTAL


TOTAL ASSETS (must agree with the Total for Item VI on Summary)




NOTE: Schedule E should be a complete list of all assets on hand reflecting inventory values
for each item, adjusted in accordance with any appropriate entries on Schedule D.

       Current market values for any assets that are known to be different from the inventory or
carrying values as of the close of the accounting period should be shown in the column marked
“Current Value.” The total inventory or adjusted carrying value (not Current Value) must agree
with the Total for Item VI on Summary.




                                             - 23 -
                                   APPENDIX B


                                    [No Change]




RULE 5.550.         PETITION TO DETERMINE INCAPACITY

       (a) Contents. The petition to determine incapacity shall be verified by
the petitioner and shall state:

             (1) – (5)    [No Change]

             (6) whether plenary or limited guardianship is sought for the
alleged incapacitated person; and

             (7) the names, relationships, and addresses of the next of kin of the
alleged incapacitated person, specifying the year of birth of any who are minors, to
the extent known by the petitioner.; and

              (8) whether there are possible alternatives to guardianship known
to the petitioner, including, but not limited to, trust agreements, powers of attorney,
surrogates, or advance directives.

      (b) – (d)     [No Change]

                                  Committee Notes

      Rule History
      1980-2014 Revisions:       [No Change]

       2016 Revision: Subdivision (a)(8) added to require the disclosure of whether
there are possible alternatives to guardianship known to the petitioner. Committee
notes revised.

      Statutory References
      § 744.3115, Fla. Stat. Advance directives for health care.
      § 744.3201, Fla. Stat. Petition to determine incapacity.
      § 744.331, Fla. Stat. Procedures to determine incapacity.

                                        - 24 -
      § 744.3371, Fla. Stat. Notice of petition for appointment of guardian and
hearing.
      § 744.441(11), Fla. Stat. Powers of guardian upon court approval.
      § 744.462, Fla. Stat. Determination regarding alternatives to guardianship.
      § 765.102, Fla. Stat. Legislative intent and findings.
         Rule References
         [No Change]


RULE 5.560.          PETITION FOR APPOINTMENT OF GUARDIAN OF
                     AN INCAPACITATED PERSON

         (a)   Contents. The petition shall be verified by the petitioner and shall
state:

               (1) – (8)    [No Change]

              (9) whether there are possible alternatives to guardianship known
to the petitioner that may sufficiently address the problems of the alleged
incapacitated person in whole or in part, including, but not limited to, trust
agreements, powers of attorney, surrogates, or advance directives; and

               (10) [No Change]

         (b) – (c)   [No Change]

                                   Committee Notes

         Rule History
         1975-2014 Revisions:     [No Change]

     2016 Revision: Subdivision (a)(9) revised to require the disclosure of
whether there are possible alternatives to guardianship known to the petitioner.
Committee notes revised.

         Statutory References
         § 744.1083, Fla. Stat. Professional guardian registration.
         § 744.309, Fla. Stat. Who may be appointed guardian of a resident ward.
         § 744.3115, Fla. Stat. Advance directives for health care.

                                          - 25 -
      § 744.312, Fla. Stat. Considerations in appointment of guardian.
      § 744.3201, Fla. Stat. Petition to determine incapacity.
      § 744.331, Fla. Stat. Procedures to determine incapacity.
      § 744.334, Fla. Stat. Petition for appointment of guardian or professional
guardian; contents.
      § 744.3371(1), Fla. Stat. Notice of petition for appointment of guardian and
hearing.
      § 744.341, Fla. Stat. Voluntary guardianship.
      § 744.344, Fla. Stat. Order of appointment.
      § 744.462, Fla. Stat. Determination regarding alternatives to guardianship.
      § 744.703, Fla. Stat. Office of public guardian; appointment, notification.
      § 765.102, Fla. Stat. Legislative intent and findings.
      Rule References
      [No Change]


RULE 5.620.        INVENTORY

      (a) – (b)    [No Change]

       (c) Substantiating PapersDocuments. Unless ordered by the court, the
guardian need not file the papersdocuments substantiating the inventory. Upon
reasonable written request, the guardian of the property shall make the
substantiating papersdocuments available for examination to those persons entitled
to receive or inspect the inventory.

      (d) – (e)    [No Change]

                                Committee Notes

      Rule History
      1977-2012 Revisions:      [No Change]

      2016 Revision: Subdivision (c) revised to substitute “documents” for
“papers.”

      Statutory References
      [No Change]


                                       - 26 -
      Rule References

      [No Change]



RULE 5.690.         INITIAL GUARDIANSHIP REPORT

      (a) – (b)     [No Change]

                                  Committee Notes

       The committee recognizes the conflict between this rule and section
744.362, Florida Statutes, which requires the filing of the initial guardianship
report (which includes the inventory) within 60 days after appointment. The
committee believes this provision, which attempts to regulate when a
paperdocument must be filed with the court, is procedural and that a guardian may
not receive letters of guardianship empowering the guardian to act
contemporaneously with the appointment. Therefore, the issuance of letters is a
more practical time from which to measure the beginning of the time period for the
accomplishment of this act.

        In the event the guardian of the property and the guardian of the person are
not the same entity or person, they shall make a good faith effort to jointly file the
initial guardianship report.

      Rule History
      1991-2012 Revisions:       [No Change]
      2016 Revision: Committee notes revised.
      Statutory References
      [No Change]
      Rule References
      [No Change]


RULE 5.696.         ANNUALGUARDIAN ACCOUNTING



                                        - 27 -
      (a) Contents and Filing. The guardian of the property must file an
annual accounting as required by law. The annual accounting must include:

              (1) a full and correct account of the receipts and disbursements of
all of the ward’s property over which the guardian has control and a statement of
the ward’s property on hand at the end of the accounting period; and

             (2) a copy of the statements of all the ward’s cash accounts as of
the end of the accounting period from each institution where the cash is
deposited.Applicability. This rule applies to all guardian accountings required
under Chapter 744, Florida Statutes, other than a simplified accounting permitted
under section 744.3679, Florida Statutes.

      (b)    Contents. A guardian accounting shall include:

            (1) a statement of the starting balance of assets on hand at the
beginning of the accounting period which shall be the ending balance of the
preceding accounting, or if none, the value of assets on the inventory;

              (2) a full and correct account of the receipts and disbursements of
all of the ward’s property over which the guardian has control since the date of the
last accounting or, if none, from the date of issuance of letters of guardianship;

             (3)   a schedule of assets at the end of the accounting period; and

              (4) in the case of annual accountings, a copy of the annual or year-
end statement of all of the ward’s cash accounts from each of the institutions where
the cash is deposited.

     (c) Accounting Standards. The following standards are required for the
accounting of all transactions occurring on or after January 1, 2017:

             (1) Accountings shall be stated in a manner that is understandable
to persons who are not familiar with practices and terminology peculiar to the
administration of guardianships.

            (2) The accounting shall begin with a concise summary of its
purpose and content.




                                       - 28 -
              (3) The accounting shall contain sufficient information disclosing
all significant transactions affecting administration during the accounting period.

              (4) The accounting shall contain 2 values in the schedule of assets
at the end of the accounting period, the asset acquisition value or carrying value,
and estimated current value.

           (5) Gains and losses incurred during the accounting period shall be
shown separately in the same schedule.

       (d) Accounting Format. A model format for an accounting is attached to
this rule as Appendix A.

      (e) Verification. All accountings shall be verified by the guardian filing
the accounting.

      (b)(f) Substantiating Documents. Unless otherwise ordered by the court,
the guardian need not file the documents substantiating the annualguardian
accounting. Upon reasonable written request, the guardian of the property shall
make the substantiating documents available for examination to persons entitled to
receive or inspect the annualguardian accounting.

       (c)(g) Interim Inspection of Records. Upon reasonable written request and
notice, the guardian of the property shall make all material financial records
pertaining to the guardianship available for inspections to those persons entitled to
receive or inspect the annualguardian accounting.

                                 Committee Notes

       The purpose of this substantial revision is for guardian accountings to
conform to rule 5.346 and the Fiduciary Accounting Principles and Model Formats
and commentaries incorporated into rule 5.346. As set forth in subdivision (b)(1),
the starting balance shall be the ending balance of the preceding accounting, or if
none, the value of assets on the inventory.

      Attached, as Appendix A, is a model accounting format which is only a
suggested form.

      Rule History
      1991-2013 Revisions:      [No Change]

                                       - 29 -
     2016 Revision: Substantial rule revision. Committee notes revised.
Appendix A adopted.
      Statutory References
      [No Change]
      Rule References
      Fla. Prob. R. 5.020 Pleadings; verifications; motions.
      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. Prob. R. 5.060 Request for notices and copies of pleadings.
      Fla. Prob. R. 5.346 Fiduciary Accounting.
      Fla. Prob. R. 5.610 Execution by guardian.
      Fla. Prob. R. 5.695 Annual guardianship report.
      Fla. Prob. R. 5.700 Objection to guardianship reports.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.




                                      - 30 -
                                          APPENDIX A

        IN THE CIRCUIT COURT FOR                                   COUNTY, FLORIDA


IN RE: GUARDIANSHIP OF

                                                       File Number:

                                                       Division:

                                      ACCOUNTING OF GUARDIAN(S)

From:                                 ,       , Through:                            ,



       The purpose of this accounting is to report the assets on hand at the beginning of the
accounting period, all transactions that have occurred during the period covered by the
accounting, and the assets that remain on hand at the end of the accounting period. It consists of
a SUMMARY sheet and Schedule A showing all Receipts, Schedule B showing all
Disbursements, Schedule C showing all Capital Transactions and Adjustments (the effect of
which are also reflected in other schedules, if appropriate), and Schedule D showing assets on
hand at the end of the accounting period.

        Under penalties of perjury, the undersigned guardian(s) declare(s) that I (we) have read
and examined this accounting and that the facts and figures set forth in the Summary and the
attached Schedules are true, to the best of my (our) knowledge and belief, and that it is a
complete report of all cash and property transactions and of all receipts and disbursements by me
(us) as guardian(s) of                                                         , the ward, from,
                               through                       ,               .

Signed on                             ,                .

Attorney for Guardian:                                 Guardian:


Attorney
                                                       Name



(address)                                              (address)
Telephone:                                             [Print or Type Names Under All Signature




                                              - 31 -
E-mail address:             Lines]
Florida Bar No.:




                   - 32 -
        IN THE CIRCUIT COURT FOR                                 COUNTY, FLORIDA


IN RE: GUARDIANSHIP OF

                                                     File Number:

                                                     Division:

                                      ACCOUNTING OF GUARDIAN(S)

From:                                 ,     , Through:                         ,




                                           SUMMARY
                                                     Estimated           Carrying
                                                     Current             Value
                                                     Value
I.      Starting Balance
          Assets on Hand at Beginning of
        Accounting Period                                                $

II.     Receipts
         Schedule A:                                                     $

III.    Disbursements
         Schedule B:                                                     $

IV.     Capital Transactions and
        Adjustments
         Schedule C: Net Gain or (Loss)                                  $

V.      Assets on Hand at Close of
        Accounting Period
         Schedule D: Cash and Other
        Assets                                       $                   $




NOTE: Refer to Fla. Prob. R. 5.696.



                                            - 33 -
       Entries on Summary are to be taken from totals on Schedules A, B, C and D.

        The Summary and Schedules A, B, C and D are to constitute the full accounting. Every
transaction occurring during the accounting period should be reflected on the Schedules.

        All purchases and sales, all adjustments to the asset acquisition or carrying value of any
asset, and any other significant transactions that affect the property (such as stock splits) should
be described on Schedule C.




                                               - 34 -
                                        ACCOUNTING OF GUARDIAN(S),



GUARDIANSHIP OF

From:                               ,      , Through:                                          ,




SCHEDULE A                    Receipts



        Date           Brief Description of Items                    Amount




NOTE: Schedule A should reflect only those items received during administration during the
accounting period.

       Entries involving the sale of assets or other adjustments to the asset acquisition or
carrying values of assets are to be shown on Schedule C, and not on Schedule A.




                                               - 35 -
                                          ACCOUNTING OF GUARDIAN(S),


GUARDIANSHIP OF


From:                             ,      , Through:                                               ,




SCHEDULE B                    Disbursements



        Date          Brief Description of Items                    Amount




NOTE: Schedule B should reflect only those items paid out during the accounting period.

       Entries involving the purchase of assets or adjustments to the asset acquisition or carrying
values of assets are to be shown on Schedule C, and not on Schedule B.




                                              - 36 -
                                           ACCOUNTING OF GUARDIAN(S),


GUARDIANSHIP OF

From:                                  ,       , Through:                                             ,




SCHEDULE C                    Capital Transactions and Adjustments



        Date           Brief Description of Transactions     Net Gain        Net Loss




                       TOTAL NET GAINS AND LOSSES


                       NET GAIN OR (LOSS)




NOTE: Schedule C should reflect all purchases and sales of assets and any adjustments to the
asset acquisition or carrying values of any assets.

        Entries reflecting sales should show the asset acquisition or adjusted carrying values, the
costs and expenses of the sale, and the net proceeds received. The net gain or loss should be
extended in the appropriate column on the right side of Schedule C.



                                              - 37 -
        Entries reflecting purchases should reflect the purchase price, any expenses of purchase
or other adjustments to the purchase price, and the total amount paid. Presumably no gain or loss
would be shown for purchases.

         Entries reflecting adjustments in capital assets should explain the change (such as a stock
split) and the net gain or loss should be shown in the appropriate column on the right side of
Schedule C.

       The NET gain or loss should be entered in the carrying value column of the Summary.




                                               - 38 -
                                              ACCOUNTING OF GUARDIAN(S),


GUARDIANSHIP OF

From:                                     ,         , Through:                                  ,




SCHEDULE D                     Assets on Hand at Close of Accounting Period

(Indicate where held and legal description, certificate numbers, or other identification.)



                                                                 Estimated           Carrying
                                                                 Current Value       Value




ASSETS OTHER THAN CASH:




                       OTHER ASSETS TOTAL

CASH:




                       CASH TOTAL               $

TOTAL ASSETS (must agree with the Total for Item V on Summary)


                                                - 39 -
NOTE: Schedule D should be a complete list of all assets on hand reflecting asset acquisition or
carrying values for each item, adjusted in accordance with any appropriate entries on Schedule
C, and estimated current values for each item.

        Current market values for any assets that are known to be different from the asset
acquisition or carrying values as of the close of the accounting period should be shown in the
column marked “Estimate Current Value.” The total adjusted carrying value (not Current Value)
must agree with the Total for Item V on Summary.




                                             - 40 -
                                          APPENDIX B


                           GUARDIAN ACCOUNTING PRINCIPLES


I.   ACCOUNTS SHOULD BE STATED IN A MANNER THAT IS UNDERSTANDABLE
BY PERSONS WHO ARE NOT FAMILIAR WITH PRACTICES AND TERMINOLOGY
PECULIAR TO THE ADMINISTRATION OF GUARDIANSHIPS.

        Commentary: In order for an account to fulfill its basic function of communication, it is
essential that it be stated in a manner that recognizes that the interested parties are not usually
familiar with guardian accounts. It is neither practical nor desirable to require that accounts be
tailored to meet individual disabilities of particular parties but any account should be capable of
being understood by a person of average intelligence, literate in English, and familiar with basic
financial terms who has read it with care and attention.

        Problems arising from terminology or style are usually a reflection of the fact that people
who become versed in a particular form of practice tend to forget that terms which are familiar
and useful to them may convey nothing to someone else or may even be affirmatively
misleading. For example, the terms “debit” and “credit” are generally incomprehensible to
people with no knowledge of bookkeeping and many people who are familiar with them in other
contexts would assume that in the context of guardian accounting, the receipt of an item is a
“credit” to the fund rather than a “debit” to the guardian.

       While the need for concise presentation makes a certain amount of abbreviation both
acceptable and necessary, uncommon abbreviation of matters essential to an understanding of the
account should be avoided or explained.

       Print-outs from electronic accounting systems or account statements can be used as
attachments to the schedules in the accounting form or to clarify the accounting. The quality of
the accounts produced by these systems and account statements varies widely in the extent to
which they can be understood by persons who are not familiar with them.

II.  A GUARDIAN ACCOUNT SHALL BEGIN WITH A CONCISE SUMMARY OF ITS
PURPOSE AND CONTENT.

        Commentary: Very few people can be expected to pay much attention to a document
unless they have some understanding of its general purpose and its significance to them. Even
with such an understanding, impressions derived from the first page or two will often determine
whether the rest is read. The use that is made of these pages is therefore of particular
significance.

        The cover page should disclose the nature and function of the account. While a complete
explanation of the significance of the account and the effect of its presentation upon the rights of
the parties is obviously impractical for inclusion at this point, there should be at least a brief




                                               - 41 -
statement identifying the guardian and the subject matter, noting the importance of examining
the account and giving an address where more information can be obtained.

        A summary of the account shall also be presented at the outset. This summary, organized
as a table of contents, shall indicate the order of the details presented in the account and shall
show separate totals for the aggregate of the assets on hand at the beginning of the accounting
period; transactions during the period; and the assets remaining on hand at the end of the period.
Each entry in the summary shall be supported by a schedule in the account that provides the
details on which the summary is based.

III. A GUARDIAN ACCOUNT SHALL CONTAIN SUFFICIENT INFORMATION TO
PUT THE INTERESTED PARTIES ON NOTICE AS TO ALL SIGNIFICANT
TRANSACTIONS AFFECTING ADMINISTRATION DURING THE ACCOUNTING
PERIOD.

        Commentary: The presentation of the information account shall allow an interested party
to follow the progress of the guardian’s administration of assets during the accounting period.

       An account is not complete if it does not itemize, or make reference to, assets on hand at
the beginning of the accounting period.

       Illustration:

       3.1 The first account for a guardianship may detail the items received by the guardian and
for which the guardian is responsible. It must begin with the total amount on the inventory.

         Transactions shall be described in sufficient detail to give the court and interested parties
notice of their purpose and effect. It should be recognized that too much detail may be
counterproductive to making the account understandable. In accounts dealing with extensive
assets, it is usually desirable to consolidate information with attachments that show detail. For
instance, where income from a number of securities is being accounted for, a statement of the
total dividends received on each security with appropriate indication of changes in the number of
shares held will be more readily understandable and easier to check for completeness than a
chronological listing of all dividends received.

       Illustrations:

       3.2 Extraordinary appraisal costs should be shown separately and explained.

       3.3 Interest and penalties in connection with late filing of tax returns should be shown
separately and explained.

       3.4 Receipts and disbursements shall be shown on separate schedules in chronological
order. The separate schedules may include totals by account, with separate ledgers for each
account, such as securities or financial accounts.




                                               - 42 -
        3.5 Changes in asset values due to market fluctuations are not transactions and shall not
be reflected as a loss or gain, but the estimated current value and carrying value shall be shown
on the schedule listing assets held at the end of the accounting period.

IV.  A GUARDIAN ACCOUNT SHALL CONTAIN TWO VALUES, THE ASSET
ACQUISITION VALUE OR CARRYING VALUE, AND CURRENT VALUE.

       Commentary: In order for transactions to be reported on a consistent basis, an appropriate
carrying value for assets must be chosen and employed consistently.

        The carrying value of an asset should reflect its value at the time it is acquired by the
guardian. When such a value is not precisely determinable, the figure used should reflect a
thoughtful decision by the guardian. Assets received in kind should be carried at their value at
the time of receipt. For assets purchased during the administration of the guardianship,
acquisition cost would normally be used. Use of Federal income tax basis for carrying value is
acceptable when basis is reasonably representative of real values at the time of acquisition.

       In the Model Account, carrying value is referred to as “guardian acquisition value.” The
Model Account establishes the initial carrying value of assets as their value at inception of the
guardianship for inventoried assets, date of receipt for subsequent receipts, and cost for
investments.

       Carrying value would not normally be adjusted for depreciation.

        Except for adjustments that occur normally under the accounting system in use, carrying
values should generally be continued unchanged through successive accounts and assets should
not be arbitrarily “written up” or “written down.” In some circumstances, however, with proper
disclosure and explanation, carrying value may be adjusted.

       Illustrations:

       4.1 Assets received in kind in satisfaction of a pecuniary legacy should be carried at the
value used for purposes of distribution.

       Illustrations:

         4.2 When an asset is held under circumstances that make it clear that it will not be sold
(e.g., a residence used by the ward) the guardian’s estimate of value would be acceptable in lieu
of an appraisal.

        4.3 Considerations such as a pending tax audit or offer of the property for sale may
indicate the advisability of not publishing the guardian’s estimate of value. In such
circumstances, a statement that value was fixed by some method such as “per company books,”
“formula under buy-sell agreement,” or “300% of assessed value” would be acceptable, but the
guardian would be expected to provide further information to interested parties upon request.

V.   GAINS AND LOSSES INCURRED DURING THE ACCOUNTING PERIOD SHALL
BE SHOWN SEPARATELY IN THE SAME SCHEDULE.


                                              - 43 -
        Commentary: Each transaction involving the sale or other disposition of securities during
the accounting period shall be shown as a separate item in one combined schedule of the account
indicating the transaction, date, explanation, and any gain or loss.

        Although gains and losses from the sale of securities can be shown separately in
accounts, the preferred method of presentation is to present this information in a single schedule.
Such a presentation provides the most meaningful description of investment performance and
will tend to clarify relationships between gains and losses that are deliberately realized at the
same time.

       Increases and decreases in value not related to a sale or other disposition are unrealized
gains or losses and should not be shown as such on this schedule.




                                              - 44 -